Mr. Justice Harris
delivered the following dissenting opinion:
The special election was held on March 22, 1916. The proof of publication shows that the notice of the special city election was published in a newspaper “once each day for 12 successive issues, the first insertion in the issue of March 1, 1916, the last in the issue of March 14,1916. ’ ’ Two Sundays, the fifth and twelfth days of the month, are included in the first 14 days of March, and it is probable that this circumstance affords the explanation for the 12 publications during the period of 14 days. “Two weeks prior to said special election” would commence with March 8th. Assuming, therefore, that the notice was published each day, except Sundays, from the 1st to the 14th, then it follows that there were only six publications within the two weeks prior to the special election. The ordinance requires that the notice • shall be published in the official newspaper “in at least ten issues within two weeks prior to said special election.” There must be 10 publications, and those 10. publications must all be within a period of two weeks immediately preceding the election, and the language “within two weeks prior to said special election” cannot, in my opinion, reasonably and fairly be given any other interpretation. Six publications are only one more than half the requisite number. Notice is jurisdictional. I cannot concur in the conclusion that there has been a strict compliance with the ordinance because, as I read the record, there was not even a substantial compliance with the plain requirements of the ordinance. Manifestly the very design and purpose of publishing “ten issues within two weeks prior to said special election” is to keep fresh in the minds of *107the voters the fact that an election is to be held. The time of the publication is just as essential as the number of publications. In my opinion the decree should be reversed.
Me. Justice Buenett concurs in this dissent.